DETAILED ACTION

Notice of AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgement is made of applicant’s claim for priority based on an application number JP2020-071314 filed in Japan on 04/10/2020.

Information Disclosure Statement

The information disclosure statement (IDS) was submitted on 12/07/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The disclosure is objected to because of the following informalities:

On page 7 line 24, the term "a trouble DB" is used, without being defined the acronym "DB". Appropriate correction is required.
On page 7 line 25, the term "a design-requirement DB" is used, without being defined the acronym "DB". Appropriate correction is required.

Claim Objections

Claims 1-5, 8, and 9 are objected to because of the following informalities:  

Regarding Claim 1, in line 18, use of term “a design-requirement category” is inconsistent terminology. Examiner suggests that it should be term “the design-requirement category”. Appropriate correction is required.

Regarding Claim 1, in line 24, use of term “a trouble category” is inconsistent terminology. Examiner suggests that it should be term “the trouble category”. Appropriate correction is required.

Regarding Claim 2, in line 6, use of term “a detail of a trouble” is inconsistent terminology. Examiner suggests that it should be term “the detail of the trouble”. Appropriate correction is required.

Regarding Claim 3, in line 12, use of term “a trouble” is inconsistent terminology. Examiner suggests that it should be term “the trouble”.    Appropriate correction is required.

Regarding Claim 3, in line 15, use of term “a trouble category into which a trouble” is inconsistent terminology. Examiner suggests that it should be term “the trouble category into which the trouble”. Appropriate correction is required.
Regarding Claim 4, in line 12, use of term “a trouble” is inconsistent terminology. Examiner suggests that it should be term “the trouble”.    Appropriate correction is required.


Regarding Claim 4, in line 15, use of term “a trouble category into which a trouble” is inconsistent terminology. Examiner suggests that it should be term “the trouble category into which the trouble”. Appropriate correction is required.


Regarding Claim 5, in line 6, use of term “a trouble” is inconsistent terminology. Examiner suggests that it should be term “the trouble”. Appropriate correction is required.


Regarding Claim 8, in line 15, use of term “a design-requirement category” is inconsistent terminology. Examiner suggests that it should be term “the design-requirement category”. Appropriate correction is required.


Regarding Claim 8, in line 22, use of term “a trouble category” is inconsistent terminology. Examiner suggests that it should be term “the trouble category”. Appropriate correction is required.


Regarding Claim 9, in line 13, use of term “a design-requirement category” is inconsistent terminology. Examiner suggests that it should be term “the design-requirement category”. Appropriate correction is required.

Regarding Claim 9, in line 20, use of term “a trouble category” is inconsistent terminology. Examiner suggests that it should be term “the trouble category”. Appropriate correction is required.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  

Claim 1 recites limitations that use words like “means” (or “step”) or similar terms with functional language but do not invoke 35 U.S.C. 112(f):
Claim 1 recites the limitation, “the memory is configured to store a trouble category into which a trouble that occurs in a product is classified” … [Lines 5-6].
Claim 1 recites the limitation, “the memory is configured to store a design-element category into which a design element that is included in a product is classified” … [Lines 10-11].
Claim 1 recites the limitation, “the processor is configured to receive designation of a first design-element category by user” … [Lines 16-17].
Claim 1 recites the limitation, “the processor is configured to determine a design-requirement category that corresponds to the received first design-element category by referencing to the memory” … [Lines 18-20].
Claim 1 recites the limitation, “the processor is configured to determine a second design-element category that corresponds to the determined design-requirement category” … [Lines 21-22].
Claim 1 recites the limitation, “the processor is configured to determine a trouble category that is associated with the determined second design-element category” … [Lines 24-25].
Claim 1 recites the limitation, “the processor is configured to notify the user of information that indicates the determined trouble category” … [Lines 26-27].

Such claim limitations are:
“the memory is configured to store…” have a structure associated with it.
“the processor is configured to receive…” have a structure associated with it.
“the processor is configured to determine…” have a structure associated with it.
“the processor is configured to notify…” have a structure associated with it.

Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Claim 9 recites limitations that use words like “means” (or “step”) or similar terms with functional language and do invoke 35 U.S.C. 112(f):

Claim 9 recites the limitation, “An information processing apparatus comprising: means for storing a trouble category into which a trouble that occurs in a product is classified…” [Lines 2-3].
Claim 9 recites the limitation, “An information processing apparatus comprising: means for receiving designation of a first design element category by user” [Lines 11-12].
Claim 9 recites the limitation, “An information processing apparatus comprising: means for determining a design-requirement category that corresponds to the received first design-element category by referencing to the memory” [Lines 13-15].
Claim 9 recites the limitation, “An information processing apparatus comprising: means for determining a second design-element category that corresponds to the determined design-requirement category…” [Lines 16-18].
Claim 9 recites the limitation, “An information processing apparatus comprising: means for determining a trouble category that is associated with the determined second design-element category” [Lines 20-22].
Claim 9 recites the limitation, “An information processing apparatus comprising: means for notifying the user of information that indicates the determined trouble category” [Lines 23-24].

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

After a careful analysis, as disclosed above, and a careful review of the specification the following limitations in claim 9 shows:

“means for storing a trouble category…” (Fig. 2, #12; Page 2, Para. 3 – According to an aspect of the present disclosure, there is provided an information processing apparatus including a memory and a processor. The memory is configured to store a trouble category into which a trouble that occurs in a product is classified and a design-element category into which a design element that causes the trouble and that is included in the product is classified in association with each other and store a design-element category into which a design element that is included in a product is classified and a design-requirement category into which a design requirement of the design element is classified in association with each other.). 

It is understood that the component used to store a trouble category is a memory, which is a part of information processing apparatus #1 in Fig.2. Hence, there is a structure (memory #12) associated with the function of storing a trouble category.

“means for receiving designation of a first design element category…” (Fig.10, #11; Page 18, Para. 3 – The receiving unit 113 receives designation of a design-element category (hereinafter also referred to as first design-element category) by a user from the terminal 2 via the communication line 3 and the interface 13. The first design-element category is, for example, a design element category to which a design element that the user plans to design belongs. In other words, the processor 11 that functions as the receiving unit 113 is an example of a processor that receives designation of the first design element category by a user.).

It is understood that the component receiving designation of a first design element category is receiving unit #113, which is a part of a processor #11 in Fig.10. Hence, there is a structure (processor #11) associated with the function of receiving designation of a first design element category.
 
  
“means for determining a design-requirement category…” (Fig.10, #114; Page 19, Para. 1 and 2 – The first determination unit 114 determines, by referencing to the design-requirement DB 124 stored in the memory 12, a design-requirement category that corresponds to the first design-element category indicated by the designation received by the receiving unit 113 … That is to say, the processor 11 that functions as the first determination unit 114 is an example of a processor that determines, by referencing to the memory, a design-requirement category corresponding the received first design-element category and determines the second design-element category that corresponds to the determined design-requirement category and that is different from first design-element category.).

It is understood that the component used for determination of a design-requirement category is first determination unit #114 located in the processor #11, which in turn further references to the design-requirement DB #124 stored in the memory #12 in Fig.10. Hence, there is a structure (processor #11 and memory #12) associated with the function of carrying out determination of a design-requirement category.

“means for determining a second design-element category…” (Fig.10, #114; Page 19, Para. 1 and 2 –…Then, the first determination unit 114 determines a design-element category (hereinafter referred to as second design-element category) that is different from the first design-element category and that is associated with a design-requirement category having a predetermined relationship with the determined design-requirement category. Here, the phrase "having a predetermined relationship" refers to being identical or similar to each other. The first design element category and the second design-element category correspond to each other as a result of having the predetermined relationship … That is to say, the processor 11 that functions as the first determination unit 114 is an example of a processor that determines, by referencing to the memory, a design-requirement category corresponding the received first design-element category and determines the second design-element category that corresponds to the determined design-requirement category and that is different from first design-element category.).

It is understood that the component used for determination of a second design-element category is first determination unit #114 located in the processor #11, which in turn further references to the design-requirement DB #124 stored in the memory #12 in Fig.10. Hence, there is a structure (processor #11 and memory #12) associated with the function of carrying out determination of a second design-element category.

“means for determining a trouble category…” (Fig.10, #116; Page 21, Para. 3 – The second determination unit 116 determines, by referencing to the trouble DB 123 stored in the memory 12, a trouble category that is associated with the second design element category determined by the first determination unit 114. In other words, the processor 11 that functions as the second determination unit 116 is an example of a processor that determines a trouble category associated with the determined second design-element category.). 

It is understood that the component used for determination of a trouble category is second determination unit #116 located in the processor #11, which in turn further references to the trouble DB #123 stored in the memory #12 in Fig.10. Hence, there is a structure (processor #11 and memory #12) associated with the function of carrying out determination of a trouble category.

“means for notifying the user…” (Fig.10, #118; Page 24, Para. 2 – The notification unit 118 notifies a user of information that indicates a trouble category determined by the second determination unit 116. The information indicating a trouble category is, for example, character string data or the like that indicates a trouble category such as "operator injury'' illustrated in Fig. 6. In other words, the processor 11 that functions as the notification unit 118 is an example of a processor that notifies a user of information indicating the determined trouble category. As a result, the terminal 2 is notified of a trouble category into which a trouble that had caused in the past by a design element whose design requirement is the same as or similar to that of a design element that a user tries to design is classified.).

It is understood that the component for notifying the user is the notification unit #118 located in the processor #11 in Fig.10. Hence, there is a structure (processor #11) associated with the function of notifying the user.


If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the phrase “store ... a design-element category into which a design element that causes the trouble and that is included in the product is classified in association with each other and store a design-element category into which a design element that is included in a product is classified” in lines 6-11 renders the claim indefinite because the phrase "design-element category" mentioned in lines 6 and 10 is not clear. The apparatus determines a design-requirement category for the first design-element category and then further determines a second design-element category that corresponds to design-requirement category. Hence, it is unclear that at the phase of storing design-element category in lines 6 and 10, which design-element category is stored, the first design-element category or the second design-element category. For examination purposes, the examiner interprets the "design-element category" in line 6 to be "first design-element category" and the "design-element category" in line 10 to be "second design-element category". Appropriate correction is required.

Regarding Claim 8, the phrase “store ... a design-element category into which a design element that causes the trouble and that is included in the product is classified in association with each other and store a design-element category into which a design element that is included in a product is classified” in lines 4-8 renders the claim indefinite because the phrase "design-element category" mentioned in lines 4 and 7 is not clear. The apparatus determines a design-requirement category for the first design-element category and then further determines a second design-element category that corresponds to design-requirement category. Hence, it is unclear that at the phase of storing design-element category in lines 4 and 7, which design-element category is stored, the first design-element category or the second design-element category. For examination purposes, the examiner interprets the "design-element category" in line 4 to be "first design-element category" and the "design-element category" in line 7 to be "second design-element category". Appropriate correction is required.


Regarding Claim 9, the phrase “storing ... a design-element category into which a design element that causes the trouble and that is included in the product is classified in association with each other, and for storing a design-element category into which a design element that is included in a product is classified” in lines 3-8 renders the claim indefinite because the phrase "design-element category" mentioned in lines 3 and 6 is not clear. The apparatus determines a design-requirement category for the first design-element category and then further determines a second design-element category that corresponds to design-requirement category. Hence, it is unclear that at the phase of storing design-element category in lines 3 and 6, which design-element category is stored, the first design-element category or the second design-element category. For examination purposes, the examiner interprets the "design-element category" in line 3 to be "first design-element category" and the "design-element category" in line 6 to be "second design-element category". Appropriate correction is required.


Regarding Claims 2-7, they inherit the indefinite issue from claim 1 and do not correct the issue; thus, they are indefinite due to their dependency on indefinite claim 1.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakabayashi et al. (US 20180232271 A1), hereinafter referenced as Wakabayashi.

Regarding Claims 1, 8, and 9, Wakabayashi teaches an information processing apparatus (Fig.1, #10 called design support system) and a non-transitory computer readable medium storing a program comprising: a memory (Fig.2, #12 called memory); and a processor (Fig.2, #11 called CPU) and (Para. [0002] Wakabayashi discloses, the present invention relates to a design support system and a non-transitory computer readable medium.).
Wakabayashi further teaches wherein the memory is configured to store a trouble category into which a trouble that occurs in a product is classified and a design-element category into which a design element that causes the trouble and that is included in the product is classified in association with each other (Para. [0023] Wakabayashi discloses, the trouble information database 33 stores various types of technical information regarding for example trouble reports describing the content of trouble cases that have occurred in the market, market service documents describing methods for handling troubles in the 

market, and technical guidelines. These pieces of technical information regarding troubles due to design (hereinafter referred to as "design troubles") are input to the terminal apparatuses 21 to 23 in the design development department, the quality management department, and the manufacturing department, and are stored in the trouble information database 33 via the management server 31 of the design support system 10.) and store a design-element category (called part classifications) into which a design element that is included in a product is classified and a design-requirement category (called design specification list) into which a design requirement of the design element is classified in association with each other and (Para. [0029] Wakabayashi discloses, the design information database 32 according to the present exemplary embodiment stores the part classifications into which the parts constituting the product are classified, and the design specification list obtained by classifying requirement specifications (design requirements) of the product.),
Wakabayashi further teaches wherein the processor is configured to receive designation of a first design-element category by user (Para. [0033] Wakabayashi discloses, the trouble information accepting unit 41 accepts technical information regarding design troubles input to the terminal apparatuses 21 to 23 in various departments such as the design development department, the quality management department, and the manufacturing department.), determine a design-requirement category that 

corresponds to the received first design-element category by referencing to the memory (Fig.3; Para. [0044] Wakabayashi discloses, specifically, the design information management unit 44 selects, on the basis of an analysis result from the trouble information analysis unit 43, a classification item to which the design trouble belongs from the design specification list, and selects a classification item to which the part that has caused the design trouble from among the part classifications.), determine a second design-element category that corresponds to the determined design-requirement category and that is different from the first design-element category (Fig.3; Para. [0045] Wakabayashi discloses, the design information management unit 44 then associates the selected classification item of the design specification list with the selected classification item of the part classifications with regard to the part classifications and the design specification list stored in the design information database 32.), determine a trouble category that is associated with the determined second design-element category (Para. [0038] Wakabayashi discloses, … when performing a natural language analysis on the technical information regarding the design trouble, the trouble information analysis unit 43 analyzes, using the related-term dictionary, the content of the design trouble and the design elements that have caused the design trouble.), and notify the user of information that indicates the determined trouble category (Para. [0057] Wakabayashi discloses, specifically, in the case where for example a certain classification item is selected from among the part classifications in 

accordance with an operation by the terminal apparatuses 21 to 23, the design information management unit 44 outputs, using the linkage as described above, a list of requirement specification items (trouble classification items) associated with the selected classification item.).

Regarding Claim 2, Wakabayashi teaches the information processing apparatus according to claim 1, Wakabayashi further teaches wherein the memory stores report data in which a detail of a trouble is written (Fig.6; Para. [0035] Wakabayashi discloses, it is clear from the example of the trouble report illustrated in FIG. 6 that a trouble name "fusing failure", information such as the names and product numbers of associated parts that are parts associated with this trouble, and information such as the content of the trouble and measures taken for the trouble are described.), and wherein the processor is configured to extract report data in which a detail of a trouble that belongs to the determined trouble category is written from the memory and notify the user of the report data (Para. [0037] Wakabayashi discloses, the trouble information analysis unit 43 analyzes, by performing natural language analysis processing such as text mining on the technical information regarding the design trouble and stored in the trouble information database 33, the content of the design trouble and design elements that have caused the design trouble described in the technical information.) and (Para. [0044] Wakabayashi discloses, specifically, the design information management unit 44 selects, on the basis of an analysis result from the trouble information analysis unit 43) and (Fig.3; Examiner’s note – further the design information management unit #44 sends that information to the terminal apparatuses 21 to 23, which are understood as the users).

Regarding Claims 3 and 4, Wakabayashi teaches the information processing apparatus according to claim 1 and 2 respectively, Wakabayashi further teaches wherein the memory stores words and phrases that indicate states of design elements included in products when the design elements cause troubles for each of design-element categories into which the design elements are classified (Para. [0023] Wakabayashi discloses, the trouble information database 33 stores various types of technical information regarding for example trouble reports describing the content of trouble cases that have occurred in the market, market service documents describing methods for handling troubles in the market, and technical guidelines. These pieces of technical information regarding troubles due to design (hereinafter referred to as "design troubles") are input to the terminal apparatuses 21 to 23 in the design development department, the quality management department, and the manufacturing department, and are stored in the trouble information database 33 via the management server 31 of the design support system 10.), and wherein the processor is configured to extract, by referencing to the memory, a first word or phrase indicating a state of a design element that belongs to the received first design-element category when the design element causes a trouble (Para. [0056] Wakabayashi discloses, as illustrated in FIG. 10, the design information management unit 44 then sequentially associate requirement specification items with part classification items about technical documents regarding the design trouble stored in the trouble information database 33.) and (Para. [0057] Wakabayashi discloses, specifically, in the case where for example a certain classification item is selected from among the part classifications in accordance with an operation by the terminal apparatuses 21 to 23, the design information management unit 44 outputs, using the linkage as described above, a list of requirement specification items (trouble classification items) associated with the selected classification item.) and determine, from trouble categories that are associated with the second design-element category, a trouble category into which a trouble that occurs when a design element that belongs to the second design-element category is in a state indicated by the extracted first word or phrase is classified (Para. [0063] Wakabayashi discloses, in such a case, as illustrated in FIG. 13, the design information management unit 44 refers to the technical information regarding a design trouble stored in the trouble information database 33, selects a classification item to which the design trouble belongs from among the trouble classifications, selects a classification item to which a part that has caused the design trouble belongs from among the part classifications, and associates the selected classification item of the trouble classifications with the selected classification item of the part classifications. Note that in the trouble classifications, each classification item has attribute information such as a model, a subsystem, a department in charge, and causes.).

Regarding Claim 5, Wakabayashi teaches the information processing apparatus according to claim 2, Wakabayashi further teaches wherein the processor is configured to extract, by performing natural language analysis, a pair of a trouble category and a design-element category into which a design element that causes a trouble belonging to the trouble category is classified from the report data (Para. [0037] Wakabayashi discloses, the trouble information analysis unit 43 analyzes, by performing natural language analysis processing such as text mining on the technical information regarding the design trouble and stored in the trouble information database 33, the content of the design trouble and design elements that have caused the design trouble described in the technical information.) and determine a trouble category that is associated with the second design-element category from the extracted pair (Para. [0063] Wakabayashi discloses, in such a case, as illustrated in FIG. 13, the design information management unit 44 refers to the technical information regarding a design trouble stored in the trouble information database 33, selects a classification item to which the design trouble belongs from among the trouble classifications, selects a classification item to which a part that has caused the design trouble belongs from among the part classifications, and associates the selected classification item of the trouble classifications with the selected classification item of the part classifications.).

Regarding Claim 6, Wakabayashi teaches the information processing apparatus according to claim 1, Wakabayashi further teaches wherein the memory stores report data in which a detail of a trouble is written (Para. [0023] Wakabayashi discloses, the trouble information database 33 stores various types of technical information regarding for example trouble reports describing the content of trouble cases that have occurred in the market, market service documents describing methods for handling troubles in the market, and technical guidelines.), and wherein the processor is configured to extract, by performing natural language analysis, a pair of a design-element category into which a design element is classified and a word or a phrase that indicates a state of the design element when the design element causes a trouble from the report data (Para. [0038] Wakabayashi discloses, specifically, the trouble information analysis unit 43 stores a related-term dictionary in which multiple related terms (synonyms) obtained by expressing the same classification item in different words are collected. When performing a natural language analysis on the technical information regarding the design trouble, the trouble information analysis unit 43 analyzes, using the related-term dictionary, the content of the design trouble and the design elements that have caused the design trouble.), extract a first word or phrase indicating a state of a design element that belongs to the received first design-element category when the design element causes a trouble from the extracted pair (Para. [0056] Wakabayashi discloses, as illustrated in FIG. 10, the design information management unit 44 then sequentially associate requirement specification items with part classification items about technical documents regarding the design trouble stored in the trouble information database 33.) and (Para. [0057] Wakabayashi discloses, specifically, in the case where for example a certain classification item is selected from among the part classifications in accordance with an operation by the terminal apparatuses 21 to 23, the design information management unit 44 outputs, using the linkage as described above, a list of requirement specification items (trouble classification items) associated with the selected classification item.), and determine, from trouble categories that are associated with the second design-element category, a trouble category into which a trouble that occurs when a design element that belongs to the second design-element category is in a state indicated by the extracted first word or phrase is classified (Para. [0063] Wakabayashi discloses, in such a case, as illustrated in FIG. 13, the design information management unit 44 refers to the technical information regarding a design trouble stored in the trouble information database 33, selects a classification item to which the design trouble belongs from among the trouble classifications, selects a classification item to which a part that has caused the design trouble belongs from among the part classifications, and associates the selected classification item of the trouble classifications with the selected classification item of the part classifications. Note that in the trouble classifications, each classification item has attribute information such as a model, a subsystem, a department in charge, and causes.).

Regarding Claim 7, Wakabayashi teaches the information processing apparatus according to claim 6, Wakabayashi further teaches wherein the memory stores a dictionary that associates a plurality of different words and phrases indicating the same state with each other (Para. [0038] Wakabayashi discloses, specifically, the trouble information analysis unit 43 stores a related-term dictionary in which multiple related terms (synonyms) obtained by expressing the same classification item in different words are collected. When performing a natural language analysis on the technical information regarding the design trouble, the trouble information analysis unit 43 analyzes, using the related-term dictionary, the content of the design trouble and the design elements that have caused the design trouble.), and wherein the processor is configured to determine, from trouble categories that are associated with the second design-element category, a trouble category into which a trouble that occurs when a design element belonging to the second design-element category is in a state indicated by a second word or phrase that is associated with the first word or phrase in the dictionary is classified (Para. [0039-0041] Wakabayashi discloses, for example, even in the case where a name "form jam" is registered as a trouble classification name, a trouble event may be described in various terms such as "jam", "jamming", "paper jam", "paper jamming", "form jamming", and "form transport failure" in an actual trouble report and the like. Thus, as illustrated in FIG. 7, a related-term expression dictionary regarding trouble classification names is prepared in advance, and the trouble information analysis unit 43 analyzes a trouble classification item in a technical document such as a trouble report with reference to such a related-term expression dictionary. Likewise, regarding part names, even in the case where a part classification name "fusing roll" is registered, a part name may be described in various terms such as "fusing roller", "heating roll", "heating roller", "fixing unit", "fixing roller", and "fixing roll" in an actual trouble report or the like.).


Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant’s disclosure.

Jain et al. (US 20170004184 A1) - Free-form text in a document can be analyzed using natural language processing to determine actionable items specified by users in the text or to provide recommendations, e.g., by automatically analyzing texts from multiple users. Words or phrases of the text can be mapped to classes of a model. An actionable item can be determined using the mapped words or phrases that match a selected grammar pattern. Items can be ranked, e.g., based on frequency across multiple documents. In some examples, the classes can include a suggestion- indicator class or a modal-indicator class, and the selected grammar pattern can include one of those classes. In some examples, the mapping can use a dictionary. A new term not in the dictionary can be automatically associated with classes based on attributes of the new term and of terms in the dictionary, e.g., the new term's part of speech or neighboring terms.…...Please see Figs.1, 2, 5, and Abstract. 

Winer (US 20140281944 A1) - Methods and systems for providing a supplemental word correction dictionary are provided. The method is performed at one or more electronic devices each having one or more processors and memory storing one or more programs for execution by the one or more processors. The method includes receiving an at least partial word input by a user. In some implementations, the at least partial word is input into a text field, such as an email body. The method includes determining that a use condition of the at least partial word is satisfied, such as whether the word appears in a trigger word list. The method further includes, in response to determining that the use condition is satisfied, obtaining a supplemental word correction dictionary that includes words associated with a same subject matter as the at least partial word, wherein the supplemental word correction dictionary supplements an existing word correction dictionary.…...Please see Figs.1-3, and Abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAISHAV SHAH whose telephone number is (571)272-3224. The examiner can normally be reached Monday - Friday 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shaishav K. Shah/
Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657